Citation Nr: 0016714	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-05 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to May 
1945.  The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence is at the very least in equipoise on the 
issue of whether the veteran began smoking during his period 
of active service, and became nicotine dependent during that 
time.

3.  The medical evidence shows that the veteran died of 
pneumonia due to or as a consequence of chronic obstructive 
pulmonary disease, which was a result of smoking due to 
nicotine dependence;  and that coronary artery disease 
secondary to cigarette smoking also contributed to the 
veteran's death.
 

CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred in service.  38 U.S.C.A. 
§ 1110, 5107(b) (West 1991);  VAOPGCPREC 19-97. 

2.  Nicotine dependence contributed substantially and 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant, the veteran's surviving spouse, contends that 
the veteran died of chronic obstructive pulmonary disease 
(COPD), which was in turn a result of cigarette smoking and 
nicotine dependence which began during the veteran's period 
of active service.  

All of the veteran's service medical records have been lost 
or destroyed.

Office records of Gregory L. Magnuson, M.D., dated beginning 
in May 1992, reflect that he treated the veteran for and 
diagnosed him as having chronic obstructive pulmonary disease 
as early as May 1992, and that his treatment of the veteran 
for this condition (among many others) continued until the 
veteran's death.  The treatment records show that in May 
1992, the veteran was admonished several times to quit 
smoking even the occasional cigarette.  In December 1993, he 
was noted to still smoke an occasional cigarette, and was one 
occasion admonished "that he should not even smoke the one 
cigarette he does every couple of months."  In July 1997 
consultation report, John W. Crump, M.D., a pulmonologist, 
described the veteran as being 76 years old, having smoked 
one pack of cigarettes per day for 50 years, and having quit 
7 years ago.  July 1997 Sioux Valley Hospital emergency 
department admission records similarly state that he had 
stopped smoking at age 69. 

In September 1997, the veteran was admitted for what became 
his terminal period of hospitalization at the Sioux Falls, 
South Dakota, VAMC, from September 1997 to February 1998.

A February 1998 Certificate of Death reflects that the 
veteran died of pneumonia, with the sole listed underlying 
cause of chronic obstructive lung disease; coronary artery 
disease was the sole listed other significant condition 
contributing to death but not resulting in the underlying 
cause.

In a February 1998 letter, Dr. Magnuson wrote that he had 
reviewed his records, and found that the veteran's smoking 
and smoking addiction began in the early 1940's.  This was 
the time that the veteran was in the military and serving in 
World War II.  He asserted that it was very likely that the 
veteran started smoking and became addicted to cigarettes 
during his military service.  He noted that the veteran 
continued to have problems which were the result of smoking, 
and that he saw the veteran many times for his COPD.  Dr. 
Magnuson asserted that the veteran eventually died as a 
result of his COPD and pneumonia.  In March 1998, Dr. 
Magnuson wrote that while he didn't have specific reference 
or evidence, it would be his opinion that it as likely as not 
that the veteran began using tobacco while he was on active 
military duty, and that he became addicted to nicotine while 
serving on active duty.  He stated that it was certain, 
without a doubt, that the continued tobacco abuse resulted in 
the veteran's COPD and coronary artery disease.

In a March 1998 written statement, the veteran's sister wrote 
that she did not recall, or believe, that the veteran smoked 
prior to his military service.  She wrote that he was 18 
years old, and living at home.  Their father would not have 
tolerated the veteran's smoking at home.  She asserted that 
upon the veteran's return from military service, he smoked 
approximately a pack of cigarettes a day, and continued until 
shortly before his death.

Also in a March 1998 written statement, the veteran's brother 
wrote that he did not know when the veteran started smoking.  
He wrote that the veteran was extremely yellow and smoked 
heavily after spending 3-plus years in the Pacific Islands.  
He opined that smoking ruined the veteran's health.

In June 1998, a VA examiner, upon a review of the record, 
concluded that chronic nicotine dependence more likely than 
not developed prior to entry into military service.  
Furthermore, COPD with a reactive airway component, severe, 
secondary to cigarette abuse and acute bronchopneumonia 
caused the veteran's death.  In support of his determination 
that nicotine dependence more likely than not began prior to 
service, the examiner noted that at a July 1997 pulmonary 
consultation the veteran gave a history of having smoked one 
pack of cigarettes for the past 50 years back from 1990, 
which would have placed the veteran's cigarette usage to 
1940, which would have been prior to enlistment in active 
military service, which occurred in late February 1941.

In December 1998, the VA examining physician was asked to 
elaborate upon his June 1998 opinion.  He wrote that the 
inconsistent clinical history given by the veteran during the 
early 1990's made the date of smoking cessation far from 
accurate.  The physician stated that because the veteran's 
siblings could not answer the question of when the veteran 
became dependent on nicotine, he could find no sufficient 
medical evidence as to when the veteran began smoking or 
became dependent on nicotine. He opined that since no two 
individuals had been able to clearly document when the 
veteran began smoking, there was insufficient information to 
proceed further.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the appellant must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the appellant has not presented a 
well-grounded claim, her appeal on the claim must fail and 
there is no duty to assist her further in the development of 
the claim.  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303 (1999). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312 
(1999).  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but it must be shown that 
there was a causal connection.  Id.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §  1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1999).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996);  see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

A well grounded claim for service connection for the cause of 
a veteran's death based on disability secondary to inservice 
incurrence of nicotine addiction requires, among other 
things, a diagnosis of incurrence of nicotine addiction in 
service.  Davis v. West, 13 Vet. App. 178, 184 (1999).

A well grounded claim need only be "plausible" or "capable 
of substantiation," and need not be conclusive but only 
possible.  The burden of persuasion for establishing a well 
grounded claim is unique, and uniquely low.  The threshold 
for the standard is low, as a high threshold risks the 
elimination of potentially meritorious claims, which would 
undermine the entire veteran-friendly nature of the claim 
system  Hensley v. West, No. 99-7029, 2000 U.S. App. LEXIS 
9879 (Fed. Cir. May 12, 2000). 

As noted above, the February 1998 Certificate of Death stated 
that the veteran died of pneumonia, with the sole listed 
underlying cause of chronic obstructive lung disease; and 
that coronary artery disease was listed as an other 
significant condition contributing to death but not resulting 
in the underlying cause.

The February and March 1998 statements of Dr. Magnuson 
asserted that it was very likely that veteran started smoking 
and became addicted to cigarettes during his military 
service, that it is as likely as not that he became addicted 
to nicotine while with the Army on active duty, and that it 
is certain, without a doubt, that the veteran's continued 
tobacco abuse resulted in his COPD and coronary artery 
disease.  These items, which include a diagnosis of inservice 
nicotine addiction, are competent medical evidence rendering 
the appellant's claim possible and plausible.  Therefore, the 
claim is well grounded.  Velez;  Davis;  Hensley.

In a January 1993 precedent opinion concerning entitlement to 
VA benefits based upon tobacco use while in service, the VA 
General Counsel stated that if nicotine dependence is 
considered a disease or injury for purposes of compensation 
under title 38, United States Code, then, if such dependence 
began in service and tobacco use resulting from that 
dependence led to development of a disabling condition 
subsequent to service, service connection could be 
established for disability resulting from that condition 
pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 2-93.  The 
General Counsel concluded that it must defer to the Board's 
evaluation of whether nicotine dependence may be considered a 
disease for compensation purposes.  As noted in that opinion, 
tobacco dependence usually begins in late adolescence or 
early adult life.    

In VAOPGCPREC 19-97, the General Counsel (GC) addressed the 
question of under what circumstances service connection may 
be established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  In paragraph 5 of that opinion, the GC stated that 
determination of whether the veteran is dependent on nicotine 
is a medical issue.  The GC held that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97, holding 
(a). 

The General Counsel additionally held in that opinion, that, 
on the issue of proximate cause, if it is determined that, as 
a result of nicotine dependence acquired in service, a 
veteran continued to use tobacco products following service, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-connected 
nicotine dependence.  Such supervening causes may include 
sustained full remission of the service-related nicotine 
dependence and subsequent resumption of the use of tobacco 
products, creating a de novo dependence, or exposure to 
environmental or occupational agents.  VAOPGCPREC 19-97, 
holding (b).

A May 5, 1997, VA memorandum from the Under Secretary of 
Health to the General Counsel affirmed that nicotine 
dependence may be considered a disease.  Moreover, paragraph 
5 of VA USB letter 20-97-14, from the Under Secretary for 
Benefits, addressed to all VBA offices and centers, directs 
that, in light of the Under Secretary for Health's opinion, 
the answer in all nicotine dependence cases on this issue is 
that nicotine dependence is a disease.  Consistent with the 
Under Secretary of Health's opinion, the Board finds that 
nicotine dependence is a disease for purposes of VA benefits.

The Board is cognizant of the Under Secretary for Health's 
assertion in a May 5, 1997, VA memorandum to General Counsel 
that, "[a]t present, there are no physiological criteria, 
medical data, or other scientific bases to determine how long 
it takes to become dependent on nicotine.  Dependence may 
occur after smoking the first few packs of cigarettes, or 
after the first month of smoking, or many months after 
starting smoking."  Thus, in the Board's view, a medical 
opinion which honestly and accurately reflects the current 
medical knowledge on the subject of the date of onset of 
nicotine dependence in the history of the veteran's smoking 
must necessarily reflect some degree of inexactitude, and the 
medical opinions of record must be viewed in this context.

The appellant submitted her claim for service connection for 
the cause of the veteran's death in February 1998.  On July 
22, 1998, the President signed into law a new provision, to 
be codified at 38 U.S.C.A. § 1103, essentially barring 
service connection on the basis that a disease or injury is 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  However, this provision only 
applies to claims filed after June 9, 1998, and therefore 
does not affect the appellant's claim.

In the present case, there is some dispute as to whether the 
veteran began smoking shortly prior to service or during 
service.  The VA examining physician's initial opinion was 
that it was more likely than not that the veteran began 
smoking prior to service, since a July 1997 medical history 
of the veteran having quit smoking seven years prior, and 
having smoked one pack a day for 50 years prior to quitting, 
dated the veteran's smoking to shortly before service.  In 
the Board's view, this opinion puts a very fine point on some 
very round numbers, and even so, would date the veteran's 
initial smoking to just seven months prior to service (July 
1997 - 50 years - 7 years = July 1940, seven months prior to 
enlistment).  

After being asked to elaborate upon his opinion, in December 
1998 this physician noted inconsistencies in the medical 
histories and lay assertions of record, and concluded when 
pressed that the evidence was simply insufficient to 
determine when the veteran began smoking in light of these 
uncertainties.  In so doing, he appears to have discounted 
his own prior, more certain opinion that it was more likely 
than not that the veteran began smoking prior to service. 

Specifically, the VA examiner criticized the July 1997 
history on the ground that medical records show that the 
veteran continued to smoke occasionally even after July 1990.  
In the Board's view, this discrepancy as to when the veteran 
stopped smoking is of no great consequence.  The more 
significant question in this case is whether he began smoking 
and became addicted before active service or during service.  
The examiner also unfairly criticized the veteran's siblings 
for their inability to recall the date the veteran became 
nicotine addicted.  

Given this examiner's tendency to place an overly fine point 
on rough dates, his inappropriate criticism of the family, 
and his equivocation between the June 1998 and December 1998 
opinions (after being pressed as to the basis of his 
assertions), the weight afforded his opinions is greatly 
attenuated in comparison to the weight normally afforded the 
findings of a VA examining physician at a compensation and 
pension examination.
 
Dr. Magnuson does not give specific evidence as to how he 
reached his conclusion that the veteran began smoking during 
service.  Under normal circumstances, Dr. Magnuson's opinion 
might be suspect because he had not reviewed the service 
medical records or claims file.  In this case, however, all 
service medical records have been lost or destroyed, and Dr. 
Magnuson had actual knowledge of all pertinent history and 
treatment in this case.  The letters he has written in 
support of the veteran's claim indicate that, based on 
looking at his records, he believes the veteran became 
addicted to cigarettes during his military service in the 
early 1940's (which was indeed when the veteran served).  He 
had seen the veteran many times for COPD, as he asserted, and 
his records would have included the July 1997 medical 
consultation from Dr. Crump indicating that as of July 1997 
the veteran had a fifty hear history of smoking one pack per 
day, having quit 7 years prior, which in the Board's view 
would form a sound basis for Dr. Magnuson's impression and 
conclusion that the veteran began smoking in the early 
1940's.

Also of significant probative value in this case is the 
veteran's sister's assertion that she did not know of the 
veteran's smoking prior to service.  The veteran's sister's 
statement is especially credible because she asserted 
strictly that which was within her powers of direct 
observation - that she had not seen the veteran smoke.  This 
testimony is competent, relevant, probative testimony on the 
question of whether the veteran smoked prior to service, and 
tends to show that it is more likely than not that the 
veteran did not smoke prior to service.

The veteran's sister's relevant, probative lay testimony, and 
the competent medical opinions of the veteran's long-term 
treating physician, Dr. Magnuson, are highly supportive of 
the appellant's claim.  They easily outweigh the opinions of 
a VA examiner who has alternately opined that the veteran 
more likely than not began smoking prior to service or, when 
pressed, that the evidence in this case was simply 
inadequate.  The Board finds that the evidence is at the very 
least in equipoise as to whether the veteran began smoking 
during service or prior to service.  The written statement of 
the veteran's sister helps resolve, as a factual matter, that 
it is at least as likely as not that the veteran picked up 
his first cigarette after induction. 

Moreover, given that the veteran's service medical records 
have been lost or destroyed, the Board perceives a duty not 
to hold any resultant dearth of evidence regarding his 
inservice smoking or pulmonary condition against the 
appellant's claim.  The merits of the claim are to be 
adjudicated on the evidence of record, with no negative 
inference based on the absence of records which were lost or 
destroyed while in possession of the government.  

When, after consideration of all evidence and material 
evidence of record in a case before the Department with 
respect to benefits under laws administered by the Secretary, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefits of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  Since the evidence is at the very least 
in equipoise as to whether the veteran began smoking during 
service, the Board resolves the benefit of the doubt in favor 
of the appellant on this point, and finds that the veteran 
did in fact begin smoking in service.

The medical evidence leaves no serious doubt that if the 
veteran did begin smoking during service, he at least as 
likely as not became addicted to nicotine during service;  
that this nicotine addiction resulted in an approximately 50 
year history of smoking; and that this smoking resulted in 
the chronic obstructive pulmonary disease which was the 
underlying cause of the veteran's terminal pneumonia.  The 
medical evidence of record further indicates that the 
veteran's history of smoking was also the cause of his 
coronary artery disease, which was the sole listed 
significant condition contributing to death but not resulting 
in the underlying cause.    

In sum, the Board finds in accordance with the lay and 
medical evidence of record that it is as least as likely as 
not that the veteran's smoking and nicotine addiction began 
during service, and that the resultant smoking was the 
proximate cause of the COPD and coronary artery disease to 
which his death was ultimately attributed.  Accordingly, the 
claim for service connection for the cause of the veteran's 
death is granted.  VAOPGCPREC 19-97.


ORDER

The claim for service connection for the cause of the 
veteran's death is granted.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

